NOTE: This order is nonprecedential.

  Wniteb ~tates Qtourt of §ppeaIs
      for tbe jfeberaI Qtircuit

                  SILVERIO BARELA,
                   Claimant-Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee_


                        2011-7022


   Appeal from the United States Court of Appeals for
Veterans Claims in case no_ 07-3693, Judge William A.
Moorman_


                      ON MOTION


                       ORDER
    Upon consideration of Silverio Barela's motion for a
20-day extension of time, until March 28, 2011, to file his
initial brief,
    IT IS ORDERED THAT:
    The motion is granted_ No further extensions should
be anticipated_
BARELA   v. DVA                                            2

                              FOR THE COURT


      MAR 10 2011              /s/ Jan Horbaly
         Date                 Jan Horbaly
                              Clerk
cc: David Greer, Esq.
    J. Hunter Bennett, Esq.
s21                                        FILED
                                  II.S. COURT OF APPEALS FOR
                                     THE FEDERAL CIRCUIT

                                       MAR 10 2011

                                         WlHOR8AI.V
                                            CLfRK